DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed December 20, 2021 has been entered. Claims 1, 15, 23, 46, and 48 have been amended. Claims 19, 22, 26-28, 43, 47, and 50 have been canceled. Claims 51-55 are new. Therefore, claims 1-18, 20-21, 23-25, 29-42, 44-46, 48-49, and 51-55 are now pending. The independent claims are claims 1 and 46. 
The applicant argues under the heading “Claim Objections” that the objection made to claim 23 in the Final Rejection, dated June 22, 2021, have been resolved on amendment. The examiner agrees. The word “the” has been added to claim 23 and there is therefore no longer a grammatical error in the claim. 
The applicant also argues under the heading “Claim Informalities” that the 35 USC 112(a) rejections made in the Final Rejection, dated June 22, 2021, have been resolved on amendment. The examiner agrees. In claim 46, the phrase “based on…braking data” has now been changed to “based on…acceleration data”. This change has support in the specification of the present application, at least page 29, lines 16-19. The phrase “errant movement” has also been changed to “swaying”. The addition of “independently,” appearing twice at the end of the claim, also clarifies the claim. The changes have support in the disclosure, page 33, lines 10-31. Therefore, the 35 USC 112(a) rejection for claim 46 is withdrawn. 

The 35 USC 112(a) is also withdrawn for claim 48. The examiner now sees that sway and jackknifing, which the IMU can measure, can include pitch. Furthermore, claim 48, with similar language, was in the original set of claims, and therefore part of the original disclosure, and therefore provides further support for this teaching.
The applicant also argues under the heading “Claim Informalities” that the 35 USC 112(b) rejection made in the Final Rejection, has been resolved on amendment. The examiner agrees because the phrase “errant movement” has been changed. Therefore the 35 USC 112(b) rejection is withdrawn.
The applicant states, under the heading “Allowed/Allowable Claims,” that the examiner indicated in the Final Rejection dated June 22, 2021, that claim 50 was potentially allowable if rolled up into the independent claim. The examiner also proposed an additional examiner’s amendment to the applicant’s representative, Charles Schmal, which the applicant accepted. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via email from the applicant’s representative, Charles Schmal, on January 27, 2022.
The application has been amended as follows:

Claim 1, line 39, between the word with semi-colon “sensors;” and the word “and” insert the clause with semi-colon: “wherein the first tail controller maintains a database that includes predetermined information about the tow vehicle under various first trailer tongue weights and associated first trailer pitches;”. The inserted clause should begin at a new indented line.
Claim 1, line 41, between the word “IMU” and the ending period of the claim insert: “and the information on the database”. 
Claim 46, line 24, between the word with semi-colon “IMU;” and the word “and” insert the clause with semi-colon: “maintaining a database that includes predetermined information about the tow vehicle under various first trailer tongue weights and associated first trailer pitches;”. The inserted clause should begin at a new indented line.
Claim 46, line 25, between the word “the” and “tail” insert the word “first”. 
Claim 46, line 25, between the word “based” and “at” insert the word “on”. 
Claim 46, line 25, between the words “least” and “pitch” delete the word “on” and insert the phrase “the first trailer” therein.
Claim 46, line 26, between the word “IMU” and the ending period of the claim insert: “and the information on the database”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
A “head unit” will be interpreted as item 116 in Fig. 1 of the drawings filed on March 22, 2020. The head unit will be interpreted based on its claimed functions 
A “tail unit” will be interpreted as item 118 in Fig. 1 of the drawings filed on March 22, 2020. The head unit will be interpreted based on its claimed functions and the entire disclosure, including the summary on pages 2 through 13 of the specification. The unit is operably connected to memory, processor, and non-transitory code to perform the claimed functions as shown in Fig. 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-18, 20-21, 23-25, 29-42, 44-46, 48-49, and 51-55 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, with the above examiner’s amendments:
A vehicle system, comprising:
a control subsystem including
a head unit configured to be installed on a tow vehicle, wherein the head unit includes a head controller, wherein the head unit includes a head Inertial Measurement Unit (IMU) operatively connected to the head controller, wherein the head IMU is configured to measure tow vehicle pitch of the tow vehicle,
a first tail unit configured to be installed on a first trailer that is towed by the tow vehicle, wherein the first tail unit includes a first tail controller, wherein the first tail unit includes a first tail IMU operatively connected to the first tail controller, wherein the first tail IMU is configured to measure first trailer pitch of the first trailer, and
a second tail unit configured to be installed on a second trailer that is towed by the first trailer, wherein the second tail unit includes a second tail controller, wherein the second tail unit includes a second tail IMU operatively connected to the second tail controller;
wherein the head controller and the first tail controller are operatively connected to communicate with one another to control operation of the first trailer;
wherein the first tail controller and the second tail controller are operatively connected to communicate with one another to control operation of the second trailer;

wherein the first tail connector interface includes a first supplemental Controller Area Network (CAN) interface that forms a connection with the second tail controller;
wherein the first supplemental CAN interface is configured to pass through status of the second trailer to the head controller;
wherein the first tail controller has a first tail brake actuator system configured to individually modulate each of first tail brakes for a plurality of first tail wheels on the first trailer;wherein the second tail controller has a second tail brake actuator system configured to individually modulate each of second tail brakes for a plurality of second tail wheels on the second trailer;
wherein the control subsystem is configured to modulate braking of the first tail brakes and the second tail brakes based on data from the head IMU, the first tail IMU, and the second tail IMU for anti-sway and inverted pendulum control of the first trailer and the second trailer;
wherein the first tail unit has first tail wheel speed sensors operatively connected to the first tail controller to individually measure speed of the first tail wheels;
wherein the second tail unit has second tail wheel speed sensors operatively connected to the second tail controller to individually measure speed of the second tail wheels;

wherein the first tail controller maintains a database that includes predetermined information about the tow vehicle under various first trailer tongue weights and associated first trailer pitches; and
wherein the first tail controller is configured to determine tongue weight of the first tail vehicle based on at least the first trailer pitch from the first IMU and the information on the database.
 
One close prior art is Wirthlin (US2013/0253814 A1). Wirthlin teaches that the tongue weight of a trailer can be directly measured using strain gauge sensors on the trailer. A “tilt,” which is a pitch” of the trailer can be measured in order to adjust the determined weight of the trailer when the trailer is on an incline. The below citations will make this clear. But the present application does not use a weight sensor directly. Rather, it reads pitch and correlates that pitch to a weight in a database. This is described in the middle paragraph of page 30 of the specification of the present application. The system reads the pitch of the trailer or towing vehicle and then uses a lookup table to associate that pitch with a tongue weight. Indeed, at no time during this entire process is a weight sensor used. 
Let us see more specifically what Wirthlin teaches. Wirthlin teaches in paragraph 0048, measuring tongue weight directly from strain sensors. This is different than measuring tongue weight indirectly using trailer pitch, as in the present application. 
Wirthlin, paragraph 0126, further teaches using “tilt data from the tilt sensors 258 (FIG. 22)”…”for accommodating both trailer tongue weight calculations and trailer weight calculations when the trailer is on an inclined surface.” What this means is that, when a trailer is on an incline, the tilt sensor 258 can adjust the measured weight of the trailer to compensate for the incline. This is made clear in paragraphs 0132-0134, which provides equations to solve and also teaches that the tilt sensors can be accelerometers 256. Wirthlin, paragraph 0144 and Fig. 28, item 570, also teaches providing trailer weight. The context of this discussion is measuring tilt of the trailer. 
The teachings of Wirthlin therefore do not teach at least the following clauses of claim 1:
wherein the first tail controller maintains a database that includes predetermined information about the tow vehicle under various first trailer tongue weights and associated first trailer pitches; and
wherein the first tail controller is configured to determine tongue weight of the first tail vehicle based on at least the first trailer pitch from the first IMU and the information on the database.
Another close prior art is Hall et al. (U.S. Pat. No. 9,956,965 B1). Hall teaches measuring tongue weight using pitch data but the pitch data comes from the head unit accelerometers. See Hall, Fig. 13 and col. 23, lines 19-27. See col. 2, lines 11-24 for the pitch being referred to coming from the head unit accelerometers. Since there may be benefits to having the head unit on the trailer rather than the towing vehicle, such as 
Hall also does not teach, as claim 1 of the present application does, a database of trailer pitches. Hall only teaches experimentally determining vehicle pitches. 
Hall also does not teach using the pitch and weight information of the first trailer to control the braking of the first trailer. In Hall the trailer (there is only one) does not have brakes. In claim 1 of the present application, the first trailer has brakes, which can be controlled based on data of the first tail IMU. 
Giaier (US 2020/0384818 A1) teaches in paragraph 0027 a towing ball that has pins that measure pitch. But the ball is on the towing vehicle, not the trailer. 
Shepard (US 2018/0037261 A1) teaches an IMU on a tail unit (see Fig. 7), but the unit is only used to measure an angle between the vehicle and trailer on the longitudinal axis of the towing vehicle. In claim 1 of the present application, the first trailer IMU can measure all rotational angles of the trailer.
Carpenter (US2019/0047346 A1) teaches in paragraph 0023 using sensors to measure pitch and trailer weight, but Carpenter’s sensors are on the towing vehicle. In claim 1 of the present application, there are sensors on the first and second trailers. 

Woolf et al. (US2015/0137482 A1) teaches using a force sensor, such as a strain gauge sensor, to measure tongue weight. However, in claim 1 of the present application, a force sensor such a strain gauge sensor is not used to measure tongue weight. 
Because the prior art of record does not teach or suggest, alone or in combination, the limitations of independent claim 1, and because independent claim 46 is substantially similar to claim 1, though in method form, both these independent claims are allowed. Because they are allowed, their dependent claims are allowed for at least the reasons the dependent claims are allowed. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665